DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
2.	Applicant’s response filed on December 17, 2020 has been entered. Claims 1-3, 14, 15, 29, 30, and 32 are pending.

Response to Arguments
3.	Applicant’s arguments filed on December 17, 2020 have been fully considered. 
	Rejection of claims 1-3, 14, 15, 29, 30, and 32 under pre-AIA  35 U.S.C. 112, first paragraph (enablement)
	Applicant argues on pages 5-6 of the Remarks that the rejection should be withdrawn in view of the claim amendments, which require the following: (i) an upper limit to the multiplexed reaction of 20,000-plex; (ii) performing a first PCR with a universal primer; and (iii) performing a second PCR using 1,000 to 20,000 target-specific primers. Applicant also argues that the rejection should be withdrawn because the claimed methods use the same approach to targeted multiplex amplification as US 10,017,812, which shares inventors and an assignee with the instant application and also discloses in Examples 7 and 9-13 the successful 1,200 to 9,600-plex amplification of cell-free DNA in a single reaction mixture (Remarks, page 6). Lastly, Applicant argues that practicing the claimed methods would not require undue experimentation in view of guidance provided in the specification of the instant application and in the ‘812 patent (Remarks, page 6). 

Since it is not clear from the teachings in the specification or the prior art that methods lacking any of these elements will still be capable of functioning to amplify up to 20,000 target loci in a single reaction mixture such that the resulting amplification products contain primarily target amplicons and are suitable for next-generation sequencing, additional experimentation 

Priority
4.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
First, as discussed below, all of the amended claims contain new matter because the original disclosure fails to provide support for conducting the second PCR recited in amended claims 1 and 29 in the absence of a universal primer as encompassed by the claims. Therefore, when a universal primer is not used in the second PCR, all of the pending claims have an effective filing date of February 12, 2014 (i.e., the filing date of the instant application). 
April 12, 2011. 

Claim Objections
5.	Claims 1 and 29 are objected to because of the following informalities: the word “and” should be inserted after the comma in the last line of step (b) in each claim. 
	Claims 1 and 29 are also objected to because of the following minor informalities. Amending the preamble of each claim to replace “useful for” in line 3 with “and” is suggested. This suggestion is made because the current version of the preambles suggests that the methods only contain steps related to the preparation of amplified DNA, but the body of the claims includes a ploidy determination step. The proposed change to the preamble is believed to more accurately reflect the content of the subsequent method steps.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 14, 15, 29-30, and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). These factors include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims. Each of these factors is discussed below.
Nature of the Invention
The claims are drawn to a method for determining the ploidy state of a chromosome or chromosome region in a fetus. The method comprises the following steps: (1) providing a composition that comprises cell-free DNA (cfDNA) from the maternal blood sample, wherein the cfDNA comprises maternal and fetal cell-free DNA, and wherein the cfDNA comprises polymorphic loci that comprise SNPs; (2) using targeted multiplex amplification to amplify 1,000 to 20,000 of the polymorphic loci from the cfDNA in one reaction mixture, wherein the 
The claimed methods are classified in the unpredictable arts of molecular biology and biochemistry. 
Breadth of the Claims
The claims are limited to a particular type of sample (cell-free DNA isolated from a maternal blood sample) and degree of multiplexing (1,000 to 20,000 loci), but they broadly encompass many different targeted multiplex amplification methods and any next-generation sequencing method. Independent claims 1 and 29 have also been amended to specify that the targeted multiplex amplification process comprises conducting a first PCR using a universal primer and a second PCR that uses 1,000 to 20,000 target-specific primers. The claims remain quite broad with respect to the particular amplification conditions, though, since they do not limit any of the following aspects of PCR: (i) number of amplification cycles, (ii) primer concentration, and (iii) thermal cycling conditions (e.g., annealing time and annealing and/or extension temperatures).
Level of Skill in the Art
The ordinary artisan typically holds at least a master’s degree has several years of experience. 
State of the Prior Art & Unpredictability
As discussed in the “Priority” section, the effective filing date of the claims is April 12, 2011. The prior art does not teach a method comprising all of the recited method steps. 
Methods for conducting targeted multiplex amplification were known at the time of the invention as evidenced by, for example, Varley & Mitra (Genome Research 2008; 18: 1844-1850; cited previously) (see Figures 1-2) and also Englert (US 6,964,847 B1; cited previously) (Figure 2). These references are limited relative to the claims, though, since neither discloses a reaction in which 1,000 to 20,000 different target nucleic acids were amplified in a single mixture. Varley & Mitra only amplified 90 target nucleic acids in a single reaction (page 1847, column 2), and although this reference and Englert state that the disclosed methods can be used to amplify thousands of targets (Varley & Mitra at page 1847, column 2 – page 1848, column 1; Englert at column 4, line 65 – column 5, line 2), neither discloses successful amplification of so many targets. As well, a later pre-grant publication that lists Varley as an inventor (US 2014/0256558 A1; cited previously) states that the method disclosed in the 2008 publication cited above is not suitable for amplifying circulating DNA (e.g., cell-free fetal DNA present in maternal blood) (see also para. 12 of the ‘558 publication). Still further, the prior art of Lu et al. (Analytical and Bioanalytical Chemistry 2010; 396: 2055-2064; cited previously) teaches that multiplex PCR is technically challenging since each primer pair added to the reaction can compromise efficiency and different primer sets must be tested empirically (page 2059, column 2).
The prior art also teaches that the DNA used in the claimed methods—cell-free fetal and maternal DNA isolated from a maternal blood sample—presents particular challenges. For example, Chiu et al. (Proceedings of the National Academy of Sciences, USA 2008; 105: 20458-4: 148-157; cited previously) (see, e.g., pages 151-153), would have suggested to the ordinary artisan that multiplex targeted amplification may not be a reliable means of amplifying or detecting target loci. As well, Lo (BJOG 2009; 116: 152–157; cited previously) teaches that the small amount of cell-free fetal DNA present in maternal blood samples complicates the process of amplifying and quantifying the amount of these nucleic acids (page 153).
Guidance in the Specification
The specification discusses multiplex targeted amplification on pages 52-57. On page 53, the specification proposes three options, (A)-(C), for amplifying large numbers of target nucleic acids, none of which is commensurate in scope with the claimed methods. Option (A) does not relate to the claimed methods since it does not include a targeted amplification step. Option (B) states that a library of target nucleic acids, in which the target nucleic acids have an adapter at both ends and which may have been amplified, can be amplified (or further amplified) using two reactions: (i) a first reaction that uses 1000 target-specific forward primers and a tag primer, and (ii) a second reaction that uses target-specific reverse primers and at least one tag primer. This option is also not commensurate in scope with the claims for the following reasons: (1) it requires the nucleic acids to be amplified to contain adaptors at both ends, whereas the claims do not require an adaptor at both ends; (2) it uses a number of target-specific primers at the lower boundary of the rather large range for the number of target-specific primers; and (iii) the target-
The specification also fails to disclose successful performance of Option (B). On page 54, the specification states, “The initial solution to the problem of amplifying e.g. 5000 SNPs is to perform one 5000-plex PCR amplification of the total plasma DNA. However, experience shows that such high multiplexing (1042-plex was attempted in house) leads to the generation of primer dimer products that are far in excess of the desired amplification products” (page 54, lines 14-17). The specification states that the problem can be addressed by removing problematic primers from the multiplex reaction and using software for primer selection (page 54, lines 17-20), but concludes that “[T]he larger the number of assays, the more insurmountable this problem becomes” (page 54, lines 19-20). On pages 55-58, the specification sets forth a workflow that includes a much more detailed description of a method based on Option B, but there is no clear indication that this method was successfully used to amplify 1,000 to 20,000 SNPs from cell-free DNA isolated from a maternal blood sample and then obtain useful sequencing data from the resulting amplification products. There is also no indication that this workflow provides the required degree of accuracy should it be used for copy number determination.
Still further, like the prior art, the teachings of the specification indicate that it is far from routine to successfully amplify a large number of different target nucleic acids in a single multiplex reaction mixture that uses targeted primers. For example, the specification states that 
Working Examples 
The specification does not include a working example that demonstrates successful amplification of 1,000 to 20,000 polymorphic loci by targeted multiplex amplification in a single reaction mixture followed by next-generation sequencing. 
Quantity of Experimentation
The ordinary artisan would have to conduct a very large quantity of highly unpredictable experimentation before being able to successfully practice the claimed methods. Specifically, the ordinary artisan would have to work out the conditions that would allow targeted multiplex amplification in a single reaction of 1,000 to 20,000 different polymorphic loci in a cell-free DNA sample obtained from a maternal blood sample. The ordinary artisan would also have to determine that this method produces amplified products that are capable of being used in a next-generation sequencing method conducted with the goal of quantifying the amount of each different target and using said amounts to determine the fraction of fetal cell-free DNA present in the sample as well as the copy number of at least one chromosome or chromosome region.  

The specification and prior art provide some guidance as to practice of the claimed methods, but since there is no reduction to practice or disclosure in the prior art of the successful amplification of so many different target nucleic acids from such a challenging sample in a single reaction, the guidance is, in fact, quite limited relative to the claims. As a result, the ordinary artisan would essentially have to test the method set forth on pages 55-58 of the specification to see if it is, in fact, capable of amplifying the large number of loci encompassed by the claims (e.g., 1,000 targets; 5,000 targets; 10,000 targets; or 20,000 targets) and producing amplified products suitable for use in a next-generation sequencing method intended to quantify the amount of each different target nucleic acid. This experimentation would be conducted with no guarantee of success, and it would be required for all of the different combinations of targeted multiplex amplification and next-generation sequencing encompassed by the claims. The quantity of experimentation required and its unpredictable nature lead inevitably to the conclusion that undue experimentation would be required to practice the claimed methods. 
Conclusion
In view of the foregoing, it is clear that the specification fails to enable the claimed methods, and claims 1-3, 14, 15, 29-30, and 32 are rejected under pre-AIA  35 U.S.C. 112, first paragraph for failing to comply with the enablement requirement. 

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 14, 15, 29, 30, and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 29 have been amended to state that the targeted multiplex nucleic acid amplification step includes “a second PCR amplification using 1,000 to 20,000 target-specific primers in a single reaction mixture.” 

The original disclosure, including the portions cited by Applicant, has been reviewed, but support was not found for the above limitation in amended independent claims 1 and 29 because there is no disclosure of a second PCR conducted using only a plurality of target-specific primers as encompassed by the new claim language. The original disclosure describes conducting a first amplification reaction using universal primers and then conducting a second amplification using a plurality of target-specific primers and a universal primer in a single reaction mixture (see, e.g., page 53, lines 14-18; page 54, line 27 – page 55, line 4; and page 55, lines 10-17), but there is no disclosure of a second PCR in which only target-specific primers are used. Accordingly, amended claims 1 and 29 contain new matter.
Claims 14, 15, 30, and 32 also contain new matter since they depend from claim 1 or claim 29 and fail to correct the above new matter issue. 

Conclusion
8.	No claims are currently allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291.  The examiner can normally be reached on 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637